Name: COMMISSION REGULATION (EC) No 2199/95 of 18 September 1995 on the transport for the free supply to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan of common wheat flour
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product;  transport policy;  foodstuff
 Date Published: nan

 19 . 9 . 95 I EN I Official Journal of the European Communities No L 221 /5 COMMISSION REGULATION (EC) No 2199/95 of 18 September 1995 on die transport for the free supply to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan of common wheat flour THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan, and Tajikistan ('), and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2009/95 (2), established the detailed rules applicable to the free supply of agricultural products provided for by Council Regula ­ tion (EC) No 1975/95 ; whereas, it is appropriate to open a tendering procedure for the supply of 46 000 tonnes of common wheat flour intended for Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan ; Whereas, in view of the present difficulties in these repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in four lots ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,  3 000 tonnes with effect from 4 November 1995 at the station of Braunschweig ;  10 000 tonnes made available in the port of Antwerp of which :  3 500 tonnes with effect from 24 October 1995,  3 500 tonnes with effect from 28 October 1995,  3 000 tonnes with effect from 1 November 1995 ; Lot No 2 : 10 000 tonnes (net) made available in the port of Venice (porto Marghera) of which :  3 500 tonnes with effect from 16 October 1995,  3 500 tonnes with effect from 20 October 1995,  3 000 tonnes with effect from 24 October 1995 ; Lot No 3 : 10 000 tonnes (net)  7 000 tonnes made available in the port of Rouen of which :  3 500 tonnes with effect from 1 November 1995,  3 500 tonnes with effect from 2 November 1995 ;  3 000 tonnes made available in the port of Trieste with effect from 18 October 1995. Lot No 4 : 10 000 tonnes (net)  7 000 tonnes made available in the port of Antwerp of which :  3 500 tonnes with effect from 20 October 1995,  3 500 tonnes with effect from 30 October 1 995 ;  3 000 tonnes made available in the port of Antwerp with effect from 20 October 1995. After the expiry of ten days following the dates mentioned above, the successful tenderer shall be required to reimburse to the Commission the costs which it will have borne to cover the costs (waiting, insurance, security, guarantees etc .) referred to at Article 6 ( 1 ) (e) (4) of Regulation (EC) No 2009/95 . Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 46 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in parti ­ cular Article 2 ( 1 ) (b) thereof. The invitation to tender relates to four lots . 2. The supply costs shall relate to the take-over at the stage laid down in paragraph 3 and transport by the appropriate means to the places of destination and within the time limits indicated in Annex I. 3 . The flour will be made available for loading, free on board, stowed on the ship or wagon, in the following manner : Lot No 1 : 1 6 000 tonnes (net)  6 000 tonnes made available of which :  3 000 tonnes with effect from 16 October 1995 in the port of Antwerp, (') OJ No L 191 , 12. 8 . 1995, p. 2. (2 OJ No L 196, 19 . 8 . 1995, p. 4. No L 221 /6 IENI Official Journal of the European Communities 19 . 9 . 95 Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05 or 10//08) Rue de la Loi/Wetstraat 130, B-1049 Bruxelles/Brussel . The closing date for the lodgement of tenders shall be 2 October 1995 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 2 October, a second closing date for the lodgement of offers shall be 12 October 1995 at 12 noon (Brussels time). In this case all of the dates referred to in Article 1 and Annex I shall be carried forward by 10 days. 2. The offer shall relate to the supply of the total of the quantities of a lot referred to in Article 1 (3). Tenderers, where appropriate, shall take account of the unloading and transit prices referred to in Annex V. If upon the establishment of the Memoranda these prices must be changed, the differences will be accounted for by an adjustment to the price of the offer. 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne of flour. 4. The security referred to in Article 8 (2) of Regulation (EC) No 2009/95 is fixed at ECU 380 per tonne of flour. Article 3 The take-over certificate referred to in the second indent of Article 10 ( 1 ) (a) of Regulation (EC) No 2009/95 shall be established at the places and by the authorities referred to in Annex II, on the basis of the model in Annex IV and, where applicable, Annex IV (a). Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2009/95, the designated control agency shall deliver, upon completion of that operation, a certificate certifying the total removal of the quantities for each destination, countersigned by the producer of the flour or his representative, in accordance with the model in Annex III. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1995. For the Commission Franz FISCHLER Member of the Commission 19 . 9 . 95 r EN Official Journal of the European Communities No L 221 /7 ANNEX I Lot No 1 KYRGYZSTAN : 6 000 tonnes (net) of common wheat flour. Delivery stage : Goods not unloaded at the frontier points . Final delivery date at the frontier points : Kara-Su  3 000 tonnes by 4 December 1995, Lugovaya  3 000 tonnes by 18 December 1995. TADJIKISTAN : 10 000 tonnes (net) of common wheat flour. Delivery stage : Goods not unloaded at the frontier points . Final delivery date at the frontier points : Sari-Assia  3 500 tonnes by 1 2 December 1 995, Amusang  3 500 tonnes by 1 6 December 1 995, Bekabad  3 000 tonnes by 20 December 1995. Lot No 2 AZERBAIJAN : 7 000 tonnes (net) of common wheat flour. Delivery stage : Beiuk-Kesik via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port :  3 500 tonnes by 6 November 1995,  3 500 tonnes by 10 November 1995. ARMENIA : 3 000 tonnes (net) of common wheat flour. Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : by 14 November 1995. Lot No 3 AZERBAIJAN : 3 500 tonnes (net) of common wheat flour. Delivery stage : Nakhitchevan via the ports of Turkey (Goods not unloaded). Final delivery date at the port : by 27 November 1995. GEORGIA : 6 500 tonnes (net) of common wheat flour. Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port :  3 500 tonnes by 22 November 1995,  3 500 tonnes by 8 November 1995. No L 221 /8 I EN I 19 . 9 . 95Official Journal of the European Communities Lot No 4 ARMENIA : 6 500 tonnes (net) of common wheat flour. Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port :  3 500 tonnes by 20 November 1995,  3 000 tonnes by 6 December 1995. GEORGIA : 3 500 tonnes (net) of common wheat flour. Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port : by 28 November 1995. For lot Nos 2, 3 and 4 the choice of the port of Poti or Batumi shall be managed by the Commission in accordance with the availability of quays . 19 . 9 . 95 EN Official Journal of the European Communities No L 221 /9 ANNEX II (a) Place of take-over in Kyrgyzstan : 1 . Karu-Su and Lugovaya  Goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points , the take-over certificates may not be issued until after unloading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible. 2 . Authority entitled to deliver the take-over certificate : The National Resource Foundation, Goskomreserv, Lev Tolstoy Street, 234, Bishkek. (b) Place of take-over in Tajikistan : 1 . Frontier points of Sari-Assia, Amuzang and Bekabad  goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points , the take-over certificates may not be issued until after unloading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible. 2. Authority entitled to deliver the take-over certificate : Ministry of Trade and Material Resources, of the Republic of Tajikistan, Dushanbe, Ul. Bochtar No 37. (c) Place of take-over in Georgia : 1 . Port of Poti or Batumi  goods unloaded. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Ul . Didi Cheivani No 6, Tbilisi, Mr Anzar Burdjanadze, Tel . : (78832) 99 86 98 ; fax : (78832) 99 67 40. (d) Place of take-over in Armenia : 1 . Airum  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi . The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons. 2 . Authority entitled to deliver the take-over certificate : Ministry of Agriculture and Food, 375010 Yerevan, Dom Pravitelstva, Ploschad Respubliki 1 . (e) Place of take-over in Azerbaijan : 1 . Beiuk-Kesik-Nakhitchevan  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi . The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . 2 . Authority entitled to deliver the take-over certificate : Gossudarstvenaya Companija Chleboproductov, 370033 Baku, Ul. Usif Zaade No 13, Mr F.R. Mustafaev  President, Tel . : (7-8922) 66 74 51 /66 38 20. No L 221 /10 I EN I Official Journal of the European Communities 19 . 9 . 95 ANNEX III Regulation (EC) No 2199/95 CERTIFICATE OF REMOVAL I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : Number of Big-Bags : Place and date of takeover : Name of boat : Name and address of transport company : Name and address of the monitoring agency : Name and signature of its on the spot representative : Observations or remarks : Signature and stamp of the producer 19 . 9 . 95 EN Official Journal of the European Communities No L 221 /11 ANNEX IV Regulation (EC) No 2199/95 TAKE-OVER CERTIFICATE AT THE PORT OF POTI/BATUMI I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : Number of Big-Bags : Place and date of take-over : Name of boat : Name and address of transport company : Name and address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the Georgian authorities Signature and stamp of the authorities No L 221 / 12 EN Official Journal of the European Communities 19 . 9 . 95 ANNEX IV (a) Regulation (EC) No 2199/95 Train No TAKE-OVER CERTIFICATE ON THE ARRIVAL OF THE RAIL-WAGONS IN THE COUN ­ TRIES OF DESTINATION I, the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : Place and date of takeover : Wagon numbers Seal numbers Quantity (net weight) Number of packets Date frontier crossed Quantities Signature and remarks (') 1 I \ I I I I I 2 \ l I I I I 3 I I I I 4 l I I I I 5 I I I \ \ 6 l I l I t 7 I I I l 8 l l I I I 9 I I I I 10 ..........! (') To be completed only for the wagons which have been the subject of a check, inserting the weight found. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Representative of monitoring agency Name, signature and stamp Name, signature and stamp of the beneficiary 19 . 9 . 95 I EN I Official Journal of the European Communities No L 221 /13 ANNEX V Transit Prices on Georgian Territory ARMENIA Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator US $4 US $ 5,5 Poti Batumi US $ 120US $ 14 US $ 16 General cargo in covered wagons US $6 US $ 14 US $ 16 US $ 120 Thermos Wagons US $6 US $30 US $34 US $ 120 AZERBAIJAN Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator US $4 US $ 5,5 Poti Batumi US $ 120US $ 14,1 US $ 15,5 General cargo in covered wagons US $6 US $ 14,1 US $ 15,5 US $ 120 Thermos Wagons US $6 US $ 29,8 US $ 32,8 US $ 120 GEORGIA Products Grain  grab Grain  vacuvator General cargo incovered wagons Discharging cost (per tonne) US $3 US $ 3,5 US $5